DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/17/2021 has been entered.


Claim Objections
Claims 1, 3, and 23 are objected to because of the following informalities: 
Claim 1, in the last line, “solubility of a polyamideimide resin” should be “solubility of the polyamideimide resin”. 
Claim 3, line 4, “mgKOH/g” should be “mg KOH/g”.
Claim 23, line 3, “4,4-diphenylmethane” should be “4,4’-diphenylmethane” (i.e., there should be a prime on the second four).
Appropriate correction is required.



Claim Rejections - 35 USC § 103
Claim(s) 1, 3-6, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2011-236385).
Note: citation refer to the machine translation filed 2/24/2021.
Regarding claim 1
Takahashi discloses a composition comprising (A) a polyamideimide resin, (B) a basic compound, and (C) water [abstract]. Organic solvents can additionally be used [0022-0023]. The polyamideimide resin is formed from 3,3’-dimethylbiphenyl-4,4’-diisocyanate and further can be formed from 4,4’-diphenylmethane diisocyanate in amounts of less than 90 mol% [0008; 0010]. In at least one example, Takahashi provides a polymer formed from 800.08 g (3.0 mol) of 3,3’-dimethylbiphenyl-4,4’-diisocyanate and 505.5 g (2.0 mol) of 4,4’-diphenylmethane diisocyanate; i.e., 60 mol% of 3,3’-dimethylbiphenyl-4,4’-diisocyanate [0028]. Although triethylamine is disclosed as an example of basic compound (B), the reference does not require this specific compound and further teaches other basic compounds can be used in its invention [0018].
Takahashi teaches the number average molecular weight is 10,000-35,000 to provide a balance of strength and solubility [0014]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of the polyamideimide, including over values presently claimed, to provide the strength and water solubility properties desired for a given end use.
Regarding claim 3:
The polymer has an acid value of 20-60 mg KOH/g [0016].
Regarding claim 4:
The amount of water is preferably 30-80% by weight of the composition [0021].
Regarding claims 5-6:
Takahashi teaches the compositions are useful for coating household appliances and kitchen appliances [0023].
There is no disclosure in Takahashi that the composition is for coating a surface that is exposed to steam. However, the recitation in the claims that the composition is “for forming a coating film on a surface of an article, the surface being exposed to steam” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Takahashi discloses a composition as presently claimed, it is clear this composition would be capable of performing the presently claimed intended use, i.e., “for forming a coating film on a surface of an article, the surface being exposed to steam,” as required in the above cited portion of the MPEP.
Regarding claim 22:
Solvents include NMP [0022].
Regarding claim 23:
See the rejection of claim 1.


Claim(s) 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2011-236385) in view of Saotome et al. (JP 2009-091511) or Saotome et al. (JP 2010-111844).
Note: citations refer to Applicant’s provided machine translation of JP ‘511 filed 11/28/2018 and the machine translation of JP ‘844 provided with this Office Action. (The examiner notes JP ‘844 was previously listed in the Information Disclosure Statement filed 10/26/2017.)
Regarding claims 7-9:
Takahashi a composition as previously explained. The compositions are useful for coating household appliances and kitchen appliances [0023].
Takahashi is silent with regard to a fluororesin.
The use of a combination of a polyamideimide and a fluororesin was known in the art. For example, Saotome JP ‘511 discloses a water-based heat-resistant resin composition comprising a polyamideimide resin and coatings made from the compositions [abstract; 0007]. The compositions can 
Alternatively, Saotome JP ‘844 discloses a water-based heat-resistant resin composition comprising a polyamideimide resin and coatings made from the compositions [abstract; 0007]. The compositions can be mixed with a fluororesin binder to provide a coating for household appliances and kitchen appliances [0038-0039].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a fluororesin to the composition of Takahashi to provide improved properties for use in appliances as known in the art.
Regarding claim 17:
Takahashi is silent with regard to the exposure to steam. 
Such uses were known in the art. Saotome JP ‘511 discloses its appliances can be exposed to boiling water, which would result in exposure to steam [0022]. Saotome JP ‘844 discloses suitable appliances include pans, which would be exposed to steam [0038].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the coating to appliances that are exposed to steam.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2011-236385) in view of Sidenstick et al. (US 2013/0217812).
Regarding claim 21:
Takahashi discloses a composition comprising solvent as previously explained.
Takahashi is silent with regard to the use of N-formylmorpholine as a solvent.
Sidenstick discloses solvents for use with polyamideimides [0002; 0008]. It teaches that conventional solvents such as N-methyl amide solvents, including N-methyl-2-pyrrolidone, are toxic [0003; 0008]. The reference further teaches that alternative solvents such as γ-butyrolactone have drawbacks of low boiling points, low polymer resin solubility, or poor storage stability, which may change the performance of the polymer [0004]. In place of these conventional solvents, Sidenstick teaches the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use N-formylmorpholine as a solvent in the composition of Takahashi to provide lower a toxicity composition while still providing a polymer with adequate performance as taught by Sidenstick.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As noted in paragraph 3 of the Advisory Action mailed 2/24/2021, the amendments to claim 1 overcome previous rejections over Saotome JP ‘511 because the reference requires the use of triethylamine to enhance the solubility of the polyamideimide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D FREEMAN/Primary Examiner, Art Unit 1787